DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant response/argument filed 03/05/2021.  Claims 1-4, 6-7, 9-13, and 15-19 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 7 recites “generating a temporal profile for each vehicle occupant based on the determined activity”. Prior to the amendment filed 03/05/2021, claim 7 recited generating a temporal profile based on the type of clothing. Currently amended claim 7 does not have support in the specifications for generating a temporal profile based on the determined activity. 

Para 0050 of the specifications recites, “The in-vehicle environmental conditions adjustment program 110a, 110b may utilize an in-vehicle camera to receive as input, via communication network 116, an image or a form of visual recognition associated with the clothes that each of the vehicle occupants are wearing (e.g., warm clothing for outdoors) for a temporal profile for each of the vehicle occupants. The type of clothes that each of the vehicle occupants is wearing may be included in the temporal profile to determine the type of activities that the vehicle occupants may be engaged in when the vehicle occupants arrived at the expected destination. For example, if the vehicle occupants are wearing multiple layers of warm clothes, then the in-vehicle environmental conditions adjustment program 110a, 110b may determine that the vehicle occupants intend to spend a significant amount of time outdoors.” The generated temporal profile includes the type of clothing that the occupant is wearing. The temporal profile is not generated based on the determined activity. The temporal profile is generated based on the type of clothing of the occupant and then the temporal profile is used to determine the type of activity. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 7 recites “a mobile device” while claim 4 lines 3-4 recite “a mobile device”. It is not clear to the examiner if “a mobile device” in claim 4 line 7 refers to the same mobile device in lines 3-4. The examiner recommends changing claim 4 line 7 to “the mobile device”. The same rational applies to claims 13 and 19.
Claim 6 line 3 recites “identifying one or more vehicle occupants” while claim 1 lines 3-4 recites “with each of one or more vehicle occupants”. It is not clear if the vehicle occupants that are being identified in claim 6 refers to the same vehicle occupants as recited in claim 1. The examiner recommends changing claim 6 to “identifying the one or more vehicle occupants”. The same rational applies to claim 15.
the incrementally adjusting…” The same rational applies to claim 18.
	Claims 5-9, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected claims 4, 13, and 19, and for failing to cure the deficiencies cited above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogatis Felice DE102013003709A1 (henceforth Felice) in view of Newman US20180203443A1

Regarding claim 1,
Felice discloses:
A computer-implemented method comprising: monitoring an environmental condition of a vehicle by utilizing at least one vehicle device sensor
(In para 0007, “The actual temperature in the vehicle interior can be determined, for example, by a computer program-supported climate model or by a sensor device.” The temperature in the vehicle interior is determined utilizing a sensor device.)
wherein a level of comfort level associated with each of the one or more vehicle occupants in the vehicle is determined;
(In para 0006, “Determining a target temperature in the vehicle interior as a function of the target outside temperature at the target location and activation of the air conditioning unit by the control unit depending on the actual temperature and the target temperature.” and in para 0031, “Because the setpoint of the vehicle interior temperature can include a deviation of up to 8 ° C. from the target location exterior temperature, a vehicle interior temperature that is lower or higher than the exterior temperature can be set within the motor vehicle, which is perceptible as pleasant.” A temperature that is set, which is perceptible as pleasant reads on determining the comfort level of an occupant since the temperature that is set is a 
retrieving an environmental condition of an expected destination of the vehicle, wherein the retrieved environmental condition of the expected destination of the vehicle is based on an estimated time of arrival at the expected destination and an estimated travel time for the vehicle to arrive at the expected destination;
(In para 0017, “It also proves to be advantageous if the destination outside temperature is the current destination outside temperature or the destination outside temperature after the travel time determined by the navigation unit has elapsed until the destination is reached. This makes it possible to store the setpoint temperature on the expected outside temperature of the destination on arrival at the destination, in particular in the control unit”. The temperature at the destination is retrieved based on the travel time for the vehicle to arrive at the destination. That is, the destination temperature is not retrieved at the current time but at the time it takes for the vehicle to arrive.)
determining a delta between the monitored plurality of environmental conditions of the vehicle and the retrieved plurality of environmental conditions of the expected destination of the vehicle;
(In para 0010, “the control unit can regulate or control the air conditioning unit in such a way that a difference between the actual temperature in the vehicle interior and an outside temperature at the destination can be set.” A difference (i.e. a delta) 
incrementally adjusting the monitored environmental conditions of the vehicle to reach the retrieved environmental conditions of the expected destination, wherein the incremental adjusting consistently reduces the delta over a plurality of time periods throughout the estimated travel time such that the delta is zero when the vehicle arrives at the expected destination, 
 (In para 0019, “Furthermore, it proves to be advantageous if the control unit determines an acclimatization time period from the actual temperature, the target temperature and the duration of the trip, within which the target temperature is continuously, gradually or abruptly adapted to the arrival temperature.” The temperature in the vehicle is adjusted gradually based on the temperature at the destination, such that the temperature in the vehicle reaches the temperature at the destination. Since the target temperature is gradually adapted to the arrival temperature, then the temperature is incrementally adjusted over a plurality of time periods such that the delta is zero (i.e. reaches the destination temperature) when the vehicle arrives at the destination.)

Felice recites monitoring and retrieving an environmental condition (i.e. temperature), but it does not disclose monitoring and retrieving a plurality of environmental conditions, and does not explicitly teach the estimated time of arrival (ETA).

However, Newman teaches:
monitoring and retrieving a plurality of environmental conditions
(In para 0019, “Embodiments can provide an intelligent autonomous vehicle control system that uses current or forecasted weather information and operator information to operate or configure for operation an autonomous vehicle in an energy efficient, safe, and intelligent manner.” And in para 0020, “As will be appreciated, a "weather" refers to the state of the atmosphere and is typically the collection of environmental conditions for a specified geographic location. Examples include wind speed and direction, visibility, precipitation level, type of precipitation (e.g., rain or snow), temperature, level of cloudiness or cloud cover, atmospheric pressure, humidity, storm (e.g., tornado, hurricane, blizzard, electrical storm, ice storm, thunderstorm, tropical cyclone, etc.), and sunshine.” A plurality of environmental conditions is retrieved in a specified geographic location in order to maintain climate control settings in an energy efficient manner.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Felice to incorporate the teachings of Newman to include a plurality of environmental conditions in order to maintain climate control settings in an energy efficient manner (para 0019, Newman). Furthermore, including a plurality of environmental conditions such as temperature, humidity, and atmospheric pressure at a 
	
Felice does not disclose wherein each of the monitored plurality of environmental conditions are incrementally adjusted according to different adjustment factors. However, Newman teaches:
wherein each of the monitored plurality of environmental conditions are incrementally adjusted according to different adjustment factors.
(In para 0107, “If there is an insufficient amount of energy stored in the energy storage unit, the rules base can cause the autonomous driving agent 904 to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route. This can be done, for example, by lowering certain (less important) climate control settings but not other (more important) climate control settings or by lowering all climate control settings or by some other set of actions set forth in the rules base.” Certain climate control settings are adjusted while other climate control settings are not according to different adjustment factors (i.e. to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route). “The same motivation from above applies”.

	Regarding claim 2:
Felice and Newman discloses the limitations as recited above in claim 1, including wherein the environmental condition includes a temperature. Felice does not disclose wherein the environmental conditions further include humidity and air pressure. However, Newman further teaches:
wherein the monitored plurality of environmental conditions of the vehicle include temperature, humidity and air pressure
(In para 0102, “Environmental information 986 can be any information sensed by the first, second, . . . Mth sensors 912A-M regarding the environment exterior to the selected vehicle 100. Examples include road type (pavement, gravel, brick, etc.), road condition (e.g., wet, dry, icy, snowy, etc.), current weather information (e.g., outside temperature, pressure, humidity, wind speed and direction, etc.), ambient light conditions (e.g., time-of-day), and degree of development of vehicle surroundings (e.g., urban or rural), and the like).” Environmental conditions of the vehicle includes current weather information such as temperature, pressure, and humidity. Since these environmental conditions are sensed by sensors 912A-M, then they are monitored.)
and wherein the retrieved plurality of environmental conditions of the expected destination of the vehicle include destination temperature, destination humidity, and destination air pressure. (In para 0020, “As will be appreciated, a "weather" refers to the state of the atmosphere and is typically the collection of environmental 
“The same motivation from claim 1 applies”

Regarding claim 10,
Felice and Newman discloses the same limitations as recited above in claim 1.

Regarding claim 11,
Felice and Newman discloses the same limitations as recited above in claim 2.

Regarding claim 16,
Felice and Newman discloses the same limitations as recited above in claim 1.

Regarding claim 17,
Felice and Newman discloses the same limitations as recited above in claim 2.

	
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Felice and Newman further in view of Blau US20190225232A1

Regarding claim 4, 
Felice and Newman discloses all the limitations as recited above in claim 1. Felice and Newman do not disclose determining one or more vehicle occupants associated with a wearable device or a mobile device; continuously collecting real-time data associated with a plurality of biometric readings for each vehicle occupant with the wearable device or the mobile device by utilizing at least one biometric sensor associated with the wearable device or a mobile device; and determining a level of comfort for each of the one or more vehicle occupants associated with the wearable or the mobile device based on the plurality of biometric readings.
However, Blau teaches:
wherein the level of comfort associated with each of the one or more vehicle occupants in the vehicle is determined, further comprising: determining one or more vehicle occupant is associated with a wearable device or a mobile device; and continuously collecting real-time data associated with a plurality of biometric readings for each vehicle occupant with the wearable device or the mobile device by utilizing at least one biometric sensor associated with the wearable device or a mobile device; and determining a level of comfort for each of the one or more vehicle occupants associated with the wearable or the mobile device based on the plurality of biometric readings.
(In para 0022, “By way of example, a vehicle computing system can receive sensor data from one or more sensors (e.g., one or more biometric sensors worn by the one or more passengers and one or more vehicle system sensors that detect motion characteristics of the vehicle) as a vehicle travels on a road. For example, the vehicle computing system can use one or more physiological state determination techniques (e.g., rules based techniques and/or using a machine-learned model) to determine when an unfavorable experience is occurring to one or more passengers of a vehicle based on one or more physiological states (e.g., heart rate, blood pressure, and/or blink rate)” The vehicle computing system receives sensor data (i.e. biometric sensor data) from one or more passengers of a vehicle to determine a physiological state (i.e. a comfort level) of the passenger (i.e. using biometric sensors). In order to determine a physiological state of one of the passengers, the vehicle computing system needs to determine that a vehicle occupant is associated with their wearable biometric device (as shown in Fig. 3).

In para 0104, “the remote computing device 300 is a computing device (e.g., a computing device with one or more processors and one or more memory devices) that can include one or more sensors (e.g., a heart rate and/or blood pressure sensor in the remote computing device 300) including the biometric sensor 306, that can detect one or more states of a passenger (e.g., the passenger 210) of a vehicle (e.g., the vehicle 108).”Fig 3. shows a wearable computing device 300 that includes a biometric sensor 306 that can detect one or more states of a passenger (para 0104), including heart rate and blood pressure (i.e. a plurality of biometric sensor readings). In para 0104, “As illustrated, the passenger state indication 302 indicates that the  The information from the biometric sensor 306 can be stored locally on the remote computing device 300 and/or exchanged (e.g., sent and/or received) with another computing device” Biometric data is collected (i.e. heart rate and blood pressure) from the occupant in real-time using the biometric sensor 306 on the wearable computing device 300.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Felice to incorporate the teachings of Blau to include wherein the level of comfort associated with each of the one or more vehicle occupants in the vehicle is determined, further comprising: determining one or more vehicle occupant is associated with a wearable device or a mobile device; and continuously collecting real-time data associated with a plurality of biometric readings for each vehicle occupant with the wearable device or the mobile device by utilizing at least one biometric sensor associated with the wearable device or a mobile device in order to better analyze the physiological state (i.e. comfort level) of the occupant inside the vehicle, and therefore improving the experience of the occupants inside the vehicle (para 0003, Blau). Since a biometric device can actively monitor the temperature, heart rate, and blood pressure of an occupant, the comfort level of the occupant can be monitored more precisely e.g. a heart rate exceeding a certain threshold indicates an unfavorable experience (para 0034, Blau).
	
Regarding claim 13,
Felice, Newman, and Blau discloses all the limitations as recited above in claim 4. 

Regarding claim 19,
Felice, Newman, and Blau discloses all the limitations as recited above in claim 4. 


Claims 5-9, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felice, Newman, and Blau, and further in view of Chou US20200194115A1

Regarding claim 5, 
Felice and Newman discloses all the limitations as recited above in claim 4. Felice and Newman do not disclose capturing an image of the one or more vehicle occupants by utilizing one or more in- vehicle cameras. 
However, Chou further teaches:
capturing an image of the one or more vehicle occupants by utilizing one or more in- vehicle cameras.
(Passengers are scanned using scanner 201, and the scanner includes a camera (para 0029). Furthermore, in para 0041, “the clothing module 245 may determine the clothing data 291 from image data generated by one or more cameras or other sensors associated with the vehicle 100.” Image data is generated from a camera in the vehicle 100 (i.e. an image is captured of a vehicle occupant).)

Felice to incorporate the teachings of Chou to include capturing an image of the one or more vehicle occupants by utilizing one or more in- vehicle cameras since scanners (i.e. used to capture an image with a camera) have the ability to perform a variety of health related tasks such as determining if the user has a fever, determining the body composition of the user (e.g., BMI, or bone density), and determining if the user has a limp or is injured (para 0003). The scanner is beneficial for determining a health condition of the passenger of the vehicle based on the comparison with previously generated biometric data from the scanner (para 0006).

Regarding claim 6, 
Felice does not disclose identifying one or more vehicle occupants by matching the image of the one or more vehicle occupants with a previously captured image of the one or more vehicle occupants; and retrieving, from a user database, a medical profile associated with the identified one or more vehicle occupants.
However, Chou further teaches:
identifying one or more vehicle occupants by matching the image of the one or more vehicle occupants with a previously captured image of the one or more vehicle occupants;
(In para 0017, “Each time a passenger enters a vehicle they first pass through the scanner, and a scan of the passenger is generated. The scan can be used to generate biometric data for the passenger that includes a variety of health related metrics 
and retrieving, from a user database, a medical profile associated with the identified one or more vehicle occupants.
(In para 0019, “The scanner and vehicle combinations described herein provide many advantages. First, because passengers may use a vehicle multiple times a month, week, or even days, and may pass through a scanner before each ride, their associated profile and collected biometric data can be used to create a very robust health profile for each passenger.” And in para 0033, “The health module 230 may be configured to extract/generate biometric data 287 from the scan data 295, and to add the biometric data 287 to the profile 280 associated with the passenger” The health module extracts (i.e retrieves) a medical profile (i.e. biometric data 287) with the identified vehicle occupant. In para 0033, “the biometric data 287 may generally 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Felice to incorporate the teachings of Chou to include retrieving, from a user database, a medical profile associated with the identified one or more vehicle occupants in order to determine a health condition associated with the passenger (para 0006, Chou). Furthermore, it would have been obvious to incorporate the teachings of Chou to include retrieving a medical profile associated with an identified occupant in order for the system to set certain restrictions on the environmental conditions in the vehicle. For example, if an identified occupant’s medical history dictates that a very high/low temperature in the vehicle can cause a medical emergency, then it would be beneficial for the system to take into account an occupant’s medical history in order to prevent any emergencies that can emerge from a specific environmental condition in the vehicle.

Regarding claim 8, 
Felice does not disclose wherein the medical profile includes a name associated with each vehicle occupant, at least one user device associated with the each of the vehicle occupants, a set of medical data associated with each vehicle occupant, and an Chou further teaches:
wherein the medical profile includes a name associated with each vehicle occupant, 
(In para 0031, “The profile 280 for a passenger may uniquely identify the passenger using one or both of a name and an alphanumeric identifier. When a passenger is scanned, the profile module 225 may retrieve the profile 280 associated with the passenger, and if it exists, the profile module 225 may add some or all of the resulting scan data 295 to the profile 280.” The profile 280 includes a name of the passenger, and the health module 230 is configured to extract and add biometric data 287 to the profile 280 (para 0033). Therefore, the medical profile is integrated into the profile 280, which includes a name of the vehicle occupant.)
at least one user device associated with the each of the vehicle occupants, 
(In para 0036, “the health module 230 may send a notification to a mobile phone or other device associated with the passenger”. A user device (i.e. a mobile phone) is associated with the passenger.)
a set of medical data associated with each vehicle occupant, 
(In para 0033, “the biometric data 287 may generally be any data or measurement that is associated with the health and/or well-being of the passenger such as body temperature, body shape, gait, posture (standing or walking), BMI, muscle-content, bone density, height, pulse, blood pressure, etc”. The biometric data 287 is a set of medical data associated with the passenger.)
 an environmental condition preference associated with each vehicle occupant.
(In para 0038, “The health module 230 may be further configured to adjust one or more vehicle 100 components based on the health conditions determined for the passenger. The adjustments may include adjusting the temperature of the vehicle 100, or adjusting the height of a seat in the vehicle 100 to better accommodate a sick or frail passenger”. Since the health module 230 is configured to adjust a vehicle component such as temperature based on the health conditions determined for the passenger, then a temperature preference has to be associated with the occupant in order to determine how much to adjust the temperature when the passenger is sick.) “The same motivation from claim 6 applies.”

Regarding claim 7, 
Felice does not disclose analyzing the captured image of the one or more vehicle occupants; determining an activity the one or more vehicle occupants will engage in at the expected destination based on a type of clothing worn by the one or more vehicle occupants, and generating a temporal profile for each vehicle occupant based on the determined activity.
However, Chou further teaches:
analyzing the captured image of the one or more vehicle occupants; determining a an activity the one or more vehicle occupants will engage in at the expected destination based on a type of clothing worn by the one or more vehicle occupants.

 P201804887US01Page 38 of 44generating a temporal profile for each vehicle occupant based on the determined activity.
(In para 0025, “the database 240 includes a profile 280 along with, for example, other information that is used and/or generated by the modules 220, 225, 230, 235, and 245 such as calendar data 285, weather data 293, biometric data 287, clothing data 291, and scan data 295.” Since the scan data 295 captured by the scanner 201 determines what articles of clothing the passenger is wearing (para 0041) and the profile module 225 adds the resulting scan data 295 to the profile (para 0031), then a temporal profile is generated each time the passenger is scanned. This temporal profile is then based on the passenger’s type of clothing. Since the temporal profile is generated based on the type of clothing, and the temporal profile is used to determine the activity, then the temporal profile is also generated based on the determined activity.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Felice to incorporate the teachings of Chou to include analyzing the captured image of the one or more vehicle occupants; determining an activity the one or more vehicle occupants will engage in at the expected destination based on a type of clothing worn by the one or more vehicle occupants, and generating a temporal profile for each vehicle occupant based on the determined activity in Chou) so that the system can recommend a clothing item (para 0067, Chou) based on the weather at a future location. This will increase a passenger’s comfort at the future destination.

Regarding claim 9, 
Felice teaches:
In response to determining the level of comfort for each vehicle occupant in the vehicle is low, recalculating the adjusted environmental condition in the vehicle to increase the level of comfort for each vehicle occupant; and continuously monitoring the determined level of comfort for each vehicle occupant,
(In para 0019, “it proves to be advantageous if the control unit determines an acclimatization time period from the actual temperature, the target temperature and the duration of the trip, within which the target temperature is continuously, gradually or abruptly adapted to the arrival temperature.” The target temperature is continuously adapted to the arrival temperature, which means the temperature in the vehicle is continuously recalculated to increase the level of comfort for the occupants in the vehicle. Since the target temperature is continuously adapted, the level of comfort in the vehicle is also continuously monitored.)
wherein the monitoring of the determined level of comfort for each vehicle occupant is halted by the at least one vehicle device sensor, wherein the at least one vehicle device sensor detects that the vehicle arrived at the expected destination and the vehicle is in a stationary state.
(In para 0018, “it proves to be advantageous if the travel time up to reaching the destination is determined by the navigation means and passed on to the control unit and if the setpoint temperature is also determined as a function of the travel time.” The travel time is determined until the destination is reached and the setpoint temperature is determined as a function of the travel time, then when the destination is reached and the vehicle has stopped, determining the level of comfort is halted since it has reached its destination.)

Felice teaches a target temperature to be maintained throughout the trip but does not disclose the level of comfort is based on analyzing the generated temporal profile associated with each vehicle occupant, the retrieved medical profile associated with each identified vehicle occupant, and the plurality of biometric readings associated with each vehicle occupant with the wearable device or the mobile device
However, Chou teaches:
analyzing the generated temporal profile associated with each vehicle occupant, the medical profile associated with each identified vehicle occupant, and the plurality of biometric readings associated with each vehicle occupant with the wearable device or the mobile device;
(The database 240 analyzes stored data (para 0025). As shown in Fig. 2, the database 240 includes profile 280 and biometric data 287. Since the medical profile is linked 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Felice to incorporate the teachings of Chou to include analyzing the generated temporal profile associated with each vehicle occupant, the retrieved medical profile associated with each identified vehicle occupant, and the plurality of biometric readings associated with each vehicle occupant with the wearable 
	
	Regarding claim 14,
Felice, Newman, Blau, and Chou discloses all the limitations as recited above in claim 6.

	Regarding claim 15,
Felice, Newman, Blau, and Chou discloses all the limitations as recited above in claim 5.

	Regarding claim 20,
Felice, Newman, Blau, and Chou discloses all the limitations as recited above in claim 5.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The limitation of claims 3, 12, and 18: wherein the incrementally adjusting the monitored plurality of environmental conditions of the vehicle to reach the retrieved plurality of environmental conditions of the expected destination, further comprises: calculating a threshold for adjusting the plurality of environmental conditions of the vehicle and at the expected destination of the vehicle based on the determined level of comfort associated with each vehicle occupant;  adjusting the plurality of environmental conditions of the vehicle over an evenly distributed length of time based on the estimated travel time of the vehicle to the expected destination and the calculated threshold. (This limitation includes incrementally adjusting the monitored plurality of environmental conditions of the vehicle to reach the retrieved plurality of environmental conditions of the expected destination further comprises: calculating a threshold for adjusting the plurality of environmental conditions of the vehicle and at the expected destination of the vehicle based on the determined level of comfort associated with each vehicle occupant;  adjusting the plurality of environmental conditions of the vehicle over an evenly distributed length of time based on the estimated travel time 

Response to Arguments
Applicant’s arguments, see page 14, filed 03/05/2021 with respect to the 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-20 has been withdrawn. 
Applicant's arguments, see page 15, filed 03/05/2021 have been fully considered but they are not persuasive. The applicant discloses that Felice fails to recite consistently reducing a delta over a plurality of time periods such that the delta is zero when the vehicle arrives at the destination. The examiner respectfully disagrees. Felice discloses in paragraph 0014 that “the difference between the arrival temperature inside the vehicle and the outside temperature of the destination can be a maximum of 8 degrees C.”  The examiner would agree with the applicant if Felice disclosed a minimum deviation of 8 degrees, but since the deviation is a maximum of 8 degrees, then that also includes a deviation of 0 degrees (i.e. a delta of 0 when the vehicle arrives at the destination). Furthermore, paragraph 0019 discloses “it proves to be advantageous if the control unit determines an acclimatization time period from the actual temperature, the target temperature and the duration of the trip, within which the target temperature is continuously, gradually or abruptly adapted to the arrival temperature.” Since the target temperature is gradually adapted to the arrival temperature, then the temperature is incrementally adjusted over a plurality of time periods. A gradual increment differs from a steady or continuous increment such that the increments are not the same for each time period 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669